                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MOOSE RUN, LLC,                                Case No. 19-cv-01879-MMC
                                                       Plaintiff,
                                  8
                                                                                        ORDER DENYING WITHOUT
                                                  v.                                    PREJUDICE DEFENDANT'S MOTION
                                  9
                                                                                        FOR STAY OF PROCEEDINGS
                                  10     RENATO LIBRIC,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendant Renato Libric's "Motion for Stay [of] Proceedings,"

                                  14   filed October 11, 2019. Having read and considered the motion, the Court rules as

                                  15   follows.

                                  16          In his motion, defendant states Taft Correctional Institution ("Taft"), the federal

                                  17   prison in which he is incarcerated, is closing and that he "is to be imminently transferred"

                                  18   to another facility not yet known to defendant. In light thereof, defendant seeks an order

                                  19   staying the above-titled action until he notifies the Court of his new address.

                                  20          Defendant's motion is dated October 2, 2019, the day after the Bureau of Prisons

                                  21   had announced its intention to close Taft by the end of January 2020. Subsequent

                                  22   thereto, however, the Court has learned that the closure has been suspended.

                                  23          Under such circumstances, defendant's motion for a stay is hereby DENIED,

                                  24   without prejudice to renewal in the event the closure is reinstated.

                                  25          IT IS SO ORDERED.

                                  26
                                  27   Dated: October 16, 2019
                                                                                                MAXINE M. CHESNEY
                                  28                                                            United States District Judge
